EXHIBIT 10.23

COMFORT SYSTEMS USA, INC.
1997 EQUITY INCENTIVE PLAN

Restricted Stock Award Agreement

Julie S. Shaeff

Comfort Systems USA, Inc.
777 Post Oak Blvd, Suite 500
Houston, Texas  77056

Ladies and Gentlemen:

The undersigned (i) acknowledges that she has received an award (the “Award”) of
restricted stock from Comfort Systems USA, Inc., a Delaware corporation (the
“Company”) under the 1997 Equity Incentive Plan (the “Plan”), subject to the
terms set forth below and in the Plan; (ii) further acknowledges receipt of a
copy of the Plan as in effect on the date hereof; and (iii) agrees with the
Company as follows:

1.                                       Effective Date.  This Agreement shall
take effect as of April 1, 2006, which is the date of grant of the Award.

2.                                       Shares Subject to Award.  The Award
consists of 5,000 shares (the “Shares”) of common stock of the Company
(“Stock”).  The undersigned’s rights to the Shares are subject to the
restrictions described in this Agreement and the Plan (which is incorporated
herein by reference with the same effect as if set forth herein in full) in
addition to such other restrictions, if any, as may be imposed by law.

3.                                       Meaning of Certain Terms.  Except as
otherwise expressly provided, all terms used herein shall have the same meaning
as in the Plan.  The term “vest” as used herein with respect to any Share means
the lapsing of the restrictions described herein and in the Plan with respect to
such Share.

4.                                       Nontransferability of Shares.  The
Shares acquired by the undersigned pursuant to this Agreement shall not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of except as
provided below and in the Plan.

5.                                       Forfeiture Risk.  Except as provided in
Section 7(b) of this Agreement, if the undersigned ceases to be employed by the
Company and its subsidiaries for any reason, including death, any then unvested
Shares acquired by the undersigned hereunder shall be immediately forfeited. 
The undersigned hereby (i) appoints the Company as the attorney-in-fact of the
undersigned to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any such shares that are
unvested and forfeited hereunder, (ii) agrees to deliver to the Company, as a
precondition to the issuance of any certificate or certificates with respect to
unvested Shares hereunder, one or more stock powers, endorsed in blank, with
respect to such Shares, and (iii) agrees to sign such other powers and


--------------------------------------------------------------------------------


take such other actions as the Company may reasonably request to accomplish the
transfer or forfeiture of any unvested Shares that are forfeited hereunder.

6.                                       Retention of Certificates.  Any
certificates representing unvested Shares shall be held by the Company.  The
undersigned agrees that the Company may give stop transfer instructions to the
depository to ensure compliance with the provisions hereof.

7.                                       Vesting of Shares.  The shares acquired
hereunder shall vest in accordance with the provisions of this Paragraph 7 and
applicable provisions of the Plan, as follows:

(a)                                  If the Committee determines that for any of
the 12-month periods prior to the date that such restricted shares are scheduled
to vest under Provision 7(b) herein the Company did not achieve 60% of the
average 3-year trailing EBITDA target for full award of bonuses under the
average of the Company’s prior 3-year Senior Management Incentive Programs, then
Employee shall immediately and irrevocably forfeit all of the shares scheduled
to vest.  If in the prior 12-month period, the Company achieved between 60% to
80% of the average 3-year trailing EBITDA target for full award of bonuses under
the average of the Company’s prior 3-year Senior Management Incentive Programs,
then Employee shall immediately and irrevocably forfeit shares proportionately
based on a scale where 60% or less equals 0% of shares retained by Employee and
80% or greater equals 100% of shares retained by Employee; and all shares not
forfeited pursuant to the aforementioned scale shall immediately vest.

(b)                                 If and only if the positive earnings goal in
Section 7(a) has been achieved, and provided that the undersigned is then, and
since the date of grant has continuously been employed by the Company or its
subsidiaries, then the Shares shall vest as follows:

1,666 Shares on May 15, 2007;

an additional 1,667 Shares on April 1, 2008; and

an additional 1,667 Shares on April 1, 2009;

provided, however, that, not withstanding (a) or (b) above, any unvested Shares
that have not earlier been forfeited shall vest immediately in the event of (i)
a “Change in Control” as defined in the Employment Agreement dated December 1,
2003 between the undersigned and the Company (the “Employment Agreement”).

8.                                       Legend.  Any certificates representing
unvested Shares shall be held by the Company, and any such certificate shall
contain a legend substantially in the following form:


--------------------------------------------------------------------------------


THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
COMPANY’S 1997 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND COMFORT SYSTEMS USA, INC.  COPIES
OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF COMFORT SYSTEMS USA,
INC.

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such Shares to be delivered
to the undersigned.

9.                                       Dividends, etc..  The undersigned shall
be entitled to (i) receive any and all dividends or other distributions paid
with respect to those Shares of which she is the record owner on the record date
for such dividend or other distribution, and (ii) vote any Shares of which she
is the record owner on the record date for such vote; provided, however, that
any property (other than cash) distributed with respect to a share of Stock (the
“associated share”) acquired hereunder, including without limitation a
distribution of Stock by reason of a stock dividend, stock split or otherwise,
or a distribution of other securities with respect to an associated share, shall
be subject to the restrictions of this Agreement in the same manner and for so
long as the associated share remains subject to such restrictions, and shall be
promptly forfeited to the Company if and when the associated share is so
forfeited;  and further provided, that the Administrator may require that any
cash distribution with respect to the Shares other than a normal cash dividend
be placed in escrow or otherwise made subject to such restrictions as the
Administrator deems appropriate to carry out the intent of the Plan.  References
in this Agreement to the Shares shall refer, mutatis mutandis, to any such
restricted amounts.

10.                                 Sale of Vested Shares.  The undersigned
understands that she will be free to sell any Share once it has vested, subject
to (i) satisfaction of any applicable tax withholding requirements with respect
to the vesting or transfer of such Share; (ii) the completion of any
administrative steps (for example, but without limitation, the transfer of
certificates) that the Company may reasonably impose; and (iii) applicable
company policies and the requirements of federal and state securities laws.

11.                                 Certain Tax Matters.  The undersigned
expressly acknowledges the following:

a.                                       The undersigned has been advised to
confer promptly with a professional tax advisor to consider whether the
undersigned should make a so-called “83(b) election” with respect to the
Shares.  Any such election, to be effective, must be made in accordance with
applicable regulations and within thirty (30) days following the date of this
award.  The Company has made no recommendation to the undersigned with respect
to the advisability of making such an election.


--------------------------------------------------------------------------------


b.                                      The award or vesting of the Shares
acquired hereunder, and the payment of dividends with respect to such shares,
may give rise to “wages” subject to withholding.  The undersigned expressly
acknowledges and agrees that her rights hereunder are subject to her paying to
the Company in cash (or by such other means as may be acceptable to the Company
in its discretion, including, if the Committee so determines, by the delivery of
previously acquired Stock or shares of Stock acquired hereunder or by the
withholding of amounts from any payment hereunder) all taxes required to be
withheld in connection with such award, vesting or payment.

Very truly yours,

 

 

 

 

 

 

 

 

    /s/ Julie S. Shaeff

 

 

Julie S. Shaeff

 

 

 

 

 

 

 

The foregoing Restricted Stock

Award Agreement is hereby accepted:

COMFORT SYSTEMS USA, INC.

 

 

 

 

 

 

By:

       /s/ William F. Murdy

 

 

Chairman of the Board and Chief Executive Officer

 

 


--------------------------------------------------------------------------------